ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-07-12_ORD_01_NA_01_EN.txt. 315 FISHERIES JURISDICTION (ORDER 12 VII 73)

indication of provisional measures, the rights which may subsequently be
adjudged by the Court to belong respectively to the Parties;

Accordingly,
THE Court,
by 11 votes to 3,

Confirms that the provisional measures indicated in operative para-
graph (1) of the Order of 17 August 1972 should, subject to the power of
revocation or modification conferred on the Court by paragraph 7 of
Article 61 of the 1946 Rules, remain operative until the Court has given
final judgment in the case.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of July, one thousand nine
hundred and seventy-three, in four copies, one of which will be placed in
the archives of the Court, and the others transmitted respectively to the
Government of the Republic of Iceland, to the Government of the Federal
Republic of Germany and to the Secretary-General of the United Nations
for transmission to the Security Council.

(Signed) Manfred LACHS,
President.

(Signed) S. AQUARONE,
Registrar.

Judge IGNACIO-PINTO makes the following declaration:

I concurred in the Court’s Orders of 17 August 1972 granting the
United Kingdom in one case, and the Federal Republic of Germany in
the other, the interim measures of protection they had requested in their
dispute with Iceland; but I am unable to concur in the present Order. I
have voted against it for reasons based on the following considerations:

1. The Court, in confirming the interim measures indicated in the
earlier Order of 17 August 1972, has not, in my view, taken sufficient
account of the circumstances that have arisen since that Order was made.

In my view, bearing.in mind Article 61, paragraph 7, of its Rules, the
Court ought first to have ascertained with care whether the new aspects
of the situation did not necessitate either the revocation or, at least, the
modification of the terms of the Order of 17 August 1972.

6
316 FISHERIES JURISDICTION (DECL. IGNACIO-PINTO)

The reason is that, as no-one can be unaware, there have been numerous
clashes in the disputed fishery-zone between Icelandic coastguard vessels
and trawlers flying the British or Federal German flag. Some of these
incidents, such as collision between two vessels or the firing of shells by
Icelandic coastguard vessels, were in my view grave enough to warrant
the exercise by the Court of its right to modify the terms of its original
decision.

2. Furthermore, these incidents, in my judgment, constitute so many
flagrant violations on either side of the operative part of the Orders of
17 August 1972. The measures should therefore be reviewed, and others
indicated concerning inter alia the presence of warships.

It is true that the present Order is made “‘subject to the power of revoca-
tion or modification” conferred on the Court by Article 61, paragraph 7,
of its Rules, but the renewal of the interim measures indicated on 17
August 1972 until the Court has given final judgment in the case is fraught
with risk, given the prevailing tension between the disputants. If other,
much graver incidents were to occur before final judgment was given, the
Court would be open to criticism for failure to exercise vigilance.

Such are the considerations which precluded me from joining the
majority of the Court in voting for the present Order.

Judges Gros and PETREN append dissenting opinions to the Order of
the Court.

(Initialled) M.L.
(Initialled) S.A.
